286 So. 2d 72 (1973)
In re Bernard Albert BALLARD
v.
STATE.
Ex parte Bernard Albert Ballard.
SC 584.
Supreme Court of Alabama.
November 15, 1973.
Thomas M. Haas and J. D. Quinlivan, Jr., Mobile, for petitioner.
No brief for the State.
*73 COLEMAN, Justice.
Petition of Bernard Albert Ballard for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Ballard v. State, 50 Ala.App. ___, 286 So. 2d 68.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, McCALL and JONES, JJ., concur.